Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1252
                       Lower Tribunal No. 19-15309
                          ________________


               USAA Casualty Insurance Company,
                                  Appellant,

                                     vs.

             Yelena Prosvirnova and David L. Deehl,
                                 Appellees.



     An appeal from the Circuit Court for Miami-Dade County, Carlos
Lopez, Judge.

      Law Offices of Charles M-P George, and Charles M-P George, Law
Offices of Robert D. Tetreault, and Craig I. Kartiganer (Plantation), for
appellant.

     Scott Jay Feder, P.A., and Scott Jay Feder, Mandina & Ginsberg,
LLP, and Marc R. Ginsberg, for appellees.


Before LOGUE, MILLER, and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Gabriel v. Disney Cruise Line, 93 So. 3d 1121 (Fla.

5th DCA 2012); Byrd v. Leach, 226 So. 2d 866 (Fla. 4th DCA 1969).




                                   2